Citation Nr: 0835420	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Appeals Management 
Center in Washington, DC, which denied the benefit sought on 
appeal.  

In February 2006, the veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Lincoln, Nebraska, Regional Office (RO) before the 
undersigned Veterans Law Judge (VLJ) sitting in Washington, 
D.C.  A transcript of this hearing is in the veteran's claims 
folder.

In an April 2006 decision, the Board denied the claim.  
Subsequently, the veteran appealed the Board's April 2006 
decision to the Court and in an Order dated in September 
2007, the Court ordered that the joint motion for remand be 
granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) 
filed in this case.  In July 2008, the Board remanded the 
claim for a VA examination and opinion as well as 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) notice 
information.  VA provided the veteran with Dingess/Hartman 
notice in July 2008 and the veteran underwent a VA 
examination in July 2008.  After reviewing the examination 
and opinion, the Board finds that it addresses the questions 
outlined in the September 2007 Joint Motion and is adequate 
on which to base a decision.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
July 2008 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension was not manifested during service or one 
year thereafter and has not been shown to be causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Hypertension was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  March 2004.  The letter addressed all 
of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In a July 2008 letter, the 
veteran was provided with notice that addresses the relevant 
rating criteria and effective date provisions.  Any defect in 
the timing of the notice was harmless error as service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all available identified VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  In this regard, the 
veteran stated that he received treatment from Dr. V.R.F. in 
1946 and Dr. W.H.J. in 1955.  In November 2002, the duty to 
assist letter that VA sent to Dr. W.H.J. was returned as 
undeliverable.  Also in November 2002, VA informed the 
veteran that it was unable to request records from Dr. V.R.F. 
because it was unable to find the address.  In December 2002, 
F.C. responded that it had no record of Drs. B and S or the 
veteran.  In February 2003, the Denver VAMC responded that 
they did not have records for the veteran dated from 1955 to 
1957.  Moreover, after the February 2006 hearing, the record 
was left open for the veteran to secure records from these 
private physicians.  However, in February 2006, the veteran 
indicated that he could not locate records from Dr. V.R.F. 
and the D.M.G. that took over for Dr. W.H.J. informed the 
veteran that they destroy records after 10 years.  
Additionally, he stated that the O.N.C. would mail the 
records of Drs. B and S but these have not been associated 
with the claims file.  As such, VA has made all reasonable 
efforts to attempt to obtain the records as identified by the 
veteran.  38 C.F.R. § 3.159.  Further, the veteran underwent 
VA examinations in September 2003 and July 2008.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
hypertension.  Parenthetically, the Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 
(30th ed. 2003).  Dorland's at 889.  Similarly, for VA rating 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater.  The term 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Code 7101, Note 1 (2007).  The veteran's service 
treatment records were absent for a diagnosis of 
hypertension.  Significantly, his blood pressure was noted as 
120/82 (systolic/diastolic) on his March 1943 induction 
examination, 124/70 in records dated in October 1943, and 
130/80 on his December 1945 discharge examination.  As such, 
there were no in-service findings of hypertension.  

Further, the first notation of hypertension was in VA 
treatment records dated in 1991, approximately 45 years after 
the veteran's separation from service.  With regard to the 
decades-long evidentiary gap in this case between active 
service and the earliest indications of hypertension, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove a claim that 
hypertension had its onset in service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Additionally, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this regard, the Board notes that there are no medical 
records on file which document the veteran' blood pressure 
during his first post-service year.  As such, there is no 
basis to establish service connection pursuant to the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  
The Board acknowledges the veteran's contentions made most 
recently during his February 2006 hearing that he was treated 
for hypertension in 1946 and then again in 1955 by private 
physicians Dr. V.R.F. and Dr. W.H.J., but notes that the 
veteran was not able to secure these records as noted above.  
Although the veteran is competent to report that he was seen 
shortly after service and received medication, the Court has 
held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, the 
Board notes that the veteran originally filed a claim for a 
blood disorder in June 1948 that he subsequently amended in 
August 2003 to encompass a claim for hypertension.  The Board 
finds it significant that the veteran did not identify any 
private treatment for hypertension or a blood disorder in 
1946 when filing his claim in 1948.  Additionally, in a 
November 2002 statement, the veteran claimed he was given 
shots by Dr. V.R.F. and Dr. W.H.J., but then during his 
February 2006 hearing before the Board, he testified that 
both doctors told him he did not have syphilis but instead 
stated that he had high blood pressure and gave him pills for 
it.  Further, during his July 2008 VA examination, the 
veteran told the examiner that he was not diagnosed with 
hypertension until 1955.  Thus the Board notes that the 
veteran has given inconsistent accounts of the treatment he 
received shortly after service and when he was diagnosed with 
hypertension, and, consequently affords the veteran's 
statements as to the onset of his high blood pressure little 
persuasive value.  As such, the Board affords the prolonged 
period between separation from service and the first findings 
of hypertension in the early 1990s to be highly probative.

The Board also acknowledges the veteran's contention that the 
treatment he received in-service for syphilis was given in 
error and that it caused his hypertension.  In July 2008, the 
veteran was given a VA examination to address this question.  
After thoroughly reviewing the claims file, the veteran, and 
conducting his own research, the examiner concluded that it 
was less likely as not that the veteran's hypertension was 
related to his active service or incident therein, including 
treatment for syphilis while on active duty.  The examiner 
noted from documentation in the claims file that a graphical 
record of treatment reflected that the veteran was diagnosed 
with syphilis in September 1939, December 1939, and then 
again in January 1942.  Additionally, he underwent treatment 
in Kansas from September 1939 to May 1940 which consisted of 
bismuth and an arsenical compound.  The veteran's service 
treatment records reflected that he was treated in-service 
from April to May 1953 with an arsenical compound.  The 
examiner noted that the veteran was treated for syphilis 
prior to penicillin being readily available.  After 
conducting extensive research regarding the veteran's 
treatment, the examiner could find no medical literature or 
research that suggested hypertension as a potential side 
effect or long-term sequela from the antisyphilitic treatment 
the veteran received during the 1930s and 1940s.  As such, 
there was no medical basis to support that any event, 
disease, or incident related to the veteran's service 
resulted in his development of hypertension.  In addition to 
referencing the lack of medical research indicating a link 
between syphilis treatment and hypertension, the examiner 
also based his opinion on a thorough review of the veteran 
and the claims file and noted that there were no in-service 
findings of hypertension and that his hypertension developed 
a number of years post service.  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As 
such, as the opinion is supported by the evidence of record 
and medical research, the Board affords this opinion great 
probative weight.

In sum, the Board finds that the veteran's claim of 
entitlement to service connection for hypertension has not 
been shown to be related to service.  To the extent that the 
veteran is claiming that his in-service treatment caused his 
hypertension, he, as a layperson, is not qualified to render 
a medical opinion as to etiology or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, the 
evidence does not support service connection by a presumptive 
basis because there is no competent medical evidence showing 
that the veteran's hypertension manifested itself to a degree 
of 10 percent or more within one year from the date of his 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  As such, service connection for hypertension 
must be denied.  38 C.F.R. § 3.303. 




ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


